DETAILED ACTION
Claim 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 11-16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 2019/0149617 A1) in view of Parthasarathy et al. (US 2020/0034167 A1), in further view of Dowd et al. (US 2015/0347093 A1).

Regarding claim 1, Gao teaches the invention substantially as claimed including a system for determining a subset of candidate virtual machine computing instances for transition into container-based computing instances from a set of virtual machine computing instances ([0071]: For VM to container conversion), the system comprising: 
a processor and computer memory, the processor ([0085]: The computer program product may include a computer readable storage medium (or media) having computer readable program instructions thereon for causing a processor to carry out aspects of the present invention.) configured to: receive one or more data sets representing (i) characteristics of operation of each of virtual machine computing instance of the set of virtual machine computing instances ([0046]: There are a lot of issues to be considered when containerizing and migrating an online application to hybrid cloud, such as performance, cost, security and ease of migration; [0070] Mock conversion is a deployment test to the new computing environment. Environment simulator 126 does a test deployment to validate whether the deployment can be successfully deployed to the target environment, which is called a mock conversion. It is a way to ensure the designed/planned deployment can be successfully done. The conversion may be from containers to VMs), the one or more data sets including at least one of processor usage, memory usage, or network usage ([0054] The deployment preference is made up of 4 dimensions including a performance dimension, a cost dimension, a security dimension and an ease of migration dimension. Each of these relates to the performance, cost, security and ease of migration, respectively, that are considered when converting or migrating an application.[0055] Each of these dimensions consists of some kinds of factors, and each factor has its own weight. [0056] The performance dimension may include the CPU ratio, memory ratio, disk ratio, I/O ratio and net delay factors. [0057] The cost dimension may include the CPU quota, memory quota, disk quota and network bandwidth factors. [0058] The security dimension may include the isolation and vulnerable factors. [0059] The ease of migration dimension may include the image matching rate and deployment order factors.); 
process the one or more data sets to output a metric representative of a relative ease of containerization for each virtual machine computing instance ([0059] The ease of migration dimension may include the image matching rate and deployment order factors. [0061] The service topology and deployment preference are inputs to the scoring module 122.); and 
generate a data structure storing a subset of candidate virtual machine computing instances determined based on the one or more virtual machine computing instances having a metric greater than a predefined threshold. ([0064] The scoring module 122 is invoked once the service topology and the chosen deployment preference are passed in.[0065] The KPI extracter 146 in the scoring module 122 will collect the Top-N high score service records of the chosen deployment preference from the service KPI repository 148. The KPI repository 124 stores service scores in history of the four dimensions of deployment preference mentioned above. Top-N high score service records refer to the service records with the Top N scores with certain preference dimension, such as performance. N can be, for example, 5 or any other number such that the service records with the best scores are selected. [0072]: The KPI values from the mock conversion will be used in the KPI factor score mapping model 152 to generate scores of each dimension. As a result, the record in the service KPI repository 148 will be updated to keep data accuracy. Continuous monitoring and analysis are used to calculate best/average/worst range for the same deployment patterns' KPI values. Based on that, the mapping model score range and weight may be determined. [0074]; [0076]: Each service record represents a potential solution for the user to choose. Each of the Top-N service records above will have scores for every deployment preference dimension and can be visually shown in the form of a radar chart. [0077]).

While Gao teaches a method for scoring VM to Container migrations based on a plurality of factors including ease of migration, Gao does not expressly teaches receive one or more data sets representing an (ii) an integrated development environment (IDE) of each virtual machine computing instance.

However, Parthasarathy teaches receive one or more data sets representing an (ii) an integrated development environment (IDE) (i.e., component) of each virtual machine computing instance (Abstract: Systems for migrating from an application running in a virtual machine to a containerized version of the application. A method commences by identifying a computing system comprising virtual machines (VMs) that execute applications. A user or processing entity identifies a subject application to be migrated to an application container that is run in place of the VM subject application. A processing entity analyzes the subject application to determine application profile attributes and then matches at least some of the application profile attributes to one or more candidate application containers; [0053] FIG. 2A presents an application component merging technique 2A00 as implemented in systems for automatic application migration between virtual machines and containers. [0054] The embodiment shown in FIG. 2A is merely one example of the treatment of various application components when migrating an application from one virtualization environment to another. Specifically, FIG. 2A depicts a set of application components 210.sub.1 comprising an application running on a certain instance of an operating system 212.sub.1 in a first virtualization environment (e.g., virtualization environment 214.sub.1). As shown, application components 210.sub.1 can comprise application libraries 202.sub.1 (e.g., dynamic link libraries (DLLs) used by the application, etc.), application binary 204.sub.1 (e.g., compiled application code), an application configuration 206.sub.1 (e.g., user and/or other settings associated with the application), application data 208.sub.1 (e.g., data used and/or generated by the application), and/or other components. When migrating the application to a second virtualization environment (e.g., virtualization environment 214.sub.2), some of the application components 210.sub.1 might be moved directly to the application components 210.sub.2 in virtualization environment 214.sub.2, while some components from another source might be used to populate application components 210.sub.2.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Parthasarathy with the teachings of Gao to determine data related to application code of the virtual machine. The modification would have been motivated by the desire of determining compatible container instances to handle the application to be migrated/converted from a VM to a container.
	
While Parthasarathy considers VM components for migration to a container but neither Gao nor Parthasarathy expressly teach the component including an integrated development environment (IDE) of each virtual machine computing instance.

	However, Dowd teaches the component including an integrated development environment (IDE) of each virtual machine computing instance (Claim 10, wherein the virtual machine further comprises additional components comprising: an integrated development environment module to modify code related to the project).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Dowd with the teachings of Gao and Parthasarathy, to further define IDEs as a VM component. The modification would have been motivated by the desire combining prior art elements to yield predictable results.

Regarding claim 2, Gao teaches wherein the processor is configured to: segment the subset of candidate virtual machine computing instances into one or more container groups each corresponding to one or more container devices, each container device having a shared operating system shared across all containers associated with the container group hosted by the container device ([0044] Container technology offers an alternative method for virtualization in which a single operating system on a host can run many different applications from the cloud. Unlike VMs, containers don't need a full operating system to be installed within the container, and they don't need a virtual copy of the host server's hardware. Containers are able to operate with the minimum amount of resources to perform the task they were designed for. An entire stack of containers can run on top of a single instance of the operating system. The entire stack runs the same operating system as the host; [0046] There are a lot of issues to be considered when containerizing and migrating an online application to hybrid cloud, such as performance, cost, security and ease of migration. It is not a best solution to migrate all components to a single cloud, many times the best solution is to spread them into different clouds. For example, a transaction system may consist of WebSphere, MQ, Database, Load Balance and other components. According to the needs of users and comprehensive factors analysis, the final migration results may be Database still in the private cloud, WebSphere migrated to Cloud A, MQ and Load Balance migrated to Cloud B.).

Regarding claim 3, Gao teaches wherein the data structure is processed by a downstream computing process for transitioning the subset of candidate virtual machine computing instances to be hosted on one or more corresponding container devices based on the identified one or more container groups (Fig. 8, Scoring Module 122, Converter 128, and managed cloud 132; [0079] The scoring module 122 generates the best converting or migration solution. The solution may be (1) converting VMs to containers or containers to VMs or (2) migrating the application to VMs or containers. The converter 128 gets the chosen solution of the services to be deployed from the scoring module 122; [0080-81]).

Regarding claim 4, Gao teaches wherein the data structure stores the data field representations of the subset of candidate virtual machine computing instances in a prioritized order based on a corresponding metric representative of a relative ease of containerization, the prioritized order, and wherein the transitioning of the subset of candidate virtual machine computing instances to be hosted on one or more corresponding container devices is conducted in the prioritized order ([0052]: The service deployment sequence is the deploy order of service components. For example, assume a service consisting of a web application, a database and a cache. While the database and cache can be handled in parallel, the web application needs to be handled after the database and cache are successfully handled; [0064] The scoring module 122 is invoked once the service topology and the chosen deployment preference are passed in.[0065] The KPI extracter 146 in the scoring module 122 will collect the Top-N high score service records of the chosen deployment preference from the service KPI repository 148. The KPI repository 124 stores service scores in history of the four dimensions of deployment preference mentioned above. Top-N high score service records refer to the service records with the Top N scores with certain preference dimension, such as performance. N can be, for example, 5 or any other number such that the service records with the best scores are selected. [0072]: The KPI values from the mock conversion will be used in the KPI factor score mapping model 152 to generate scores of each dimension. As a result, the record in the service KPI repository 148 will be updated to keep data accuracy. Continuous monitoring and analysis are used to calculate best/average/worst range for the same deployment patterns' KPI values. Based on that, the mapping model score range and weight may be determined. [0074]; [0076]: Each service record represents a potential solution for the user to choose. Each of the Top-N service records above will have scores for every deployment preference dimension and can be visually shown in the form of a radar chart. [0077]).

Regarding claim 5, Gao teaches wherein the processing the one or more data sets to output the metric representative of the relative ease of containerization for each virtual machine computing instance includes using one or more regular expression strings (Fig. 7a “Ease of Migration 80” wherein the numeric value represents a regular expression string).

Regarding claim 6, Gao teaches wherein the processing the one or more data sets to output the metric representative of the relative ease of containerization for each virtual machine computing instance includes using a machine learning data architecture configured to process the one or more data sets using a maintained unsupervised machine learning model based at least on one or more chargeback models representing cost savings ([0053] Then, the requirement pre-analyzer 144 will analyze the user requirement from the user input 130 and choose one of the deployment preferences. Service scale is the main criteria used to choose the deployment preference which may be provided by the user. For example, a new startup company may want to use a less expensive cloud service with a tradeoff of a slower response time and performance. Cost factor may be the most important consideration for the startup company. Then in this case the deployment preference is choosing a low cost cloud resource. [0054] The deployment preference is made up of 4 dimensions including a performance dimension, a cost dimension, a security dimension and an ease of migration dimension. Each of these relates to the performance, cost, security and ease of migration, respectively, that are considered when converting or migrating an application [0057] The cost dimension may include the CPU quota, memory quota, disk quota and network bandwidth factors. [0068] In addition, the KPI extracter 146 will collect the cost information of each service record from the hybrid cost repository 150. The KPI extracter 146 will collect the cost data of each factor for the cost dimension, including but not limited to, cost per CPU (Core)/Memory (GB)/Disk(GB)/Bandwidth(GB). [0069] Then, the KPI extracter 146 will read the Top-N service records and call the environment simulator 126 to go through a mock conversion to the new computing environment according to these records, to retrieve new KPI values for every single factor. [0070] Mock conversion is a deployment test to the new computing environment. Environment simulator 126 does a test deployment to validate whether the deployment can be successfully deployed to the target environment, which is called a mock conversion. It is a way to ensure the designed/planned deployment can be successfully done. The conversion may be from containers to VMs or from VMs to containers. The migration or conversion of the application could also be a combination of VMs and containers and the migration or conversion can be to a hybrid cloud).

Regarding claim 8, Gao teaches wherein the transmitting of the control signals for transitioning the subset of candidate virtual machine computing instances includes provisioning the one or more container devices and the corresponding shared operating systems (Fig. 4, and 8; [0042] When migrating or converting applications to the cloud, a virtual machine (VM) cloud infrastructure or a container cloud infrastructure may be chosen.).

Regarding claim 11, it is a method type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Regarding claim 12, it is a method type claim having similar limitations as claim 2 above. Therefore, it is rejected under the same rationale.

Regarding claim 13, it is a method type claim having similar limitations as claim 3 above. Therefore, it is rejected under the same rationale.

Regarding claim 14, it is a method type claim having similar limitations as claim 4 above. Therefore, it is rejected under the same rationale.

Regarding claim 15, it is a method type claim having similar limitations as claim 5 above. Therefore, it is rejected under the same rationale.

Regarding claim 16, it is a method type claim having similar limitations as claim 6 above. Therefore, it is rejected under the same rationale.

Regarding claim 18, it is a method type claim having similar limitations as claim 8 above. Therefore, it is rejected under the same rationale.

Regarding claim 20, it is a media/product type claim having similar limitations as claim 1 above. Therefore, it is rejected under the same rationale.

Allowable Subject Matter
Claims 7, 9, 10, 17, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/Primary Examiner, Art Unit 2195